UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-6017


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LAGRANT GREER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:14-cr-00202-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


LaGrant Greer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       LaGrant Greer appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and outlining steps

for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2